Order reversed, -without costs, and motion denied, -without costs, but without prejudice to a new motion for the same relief. In this case the plaintiff’s scanty affidavit regarding the financial condition of defendant is denied, not only by defendant, but also by one of his partners in business. On the other hand, the circumstantial allegations of defendant as to plaintiff’s financial ability to maintain the action are not answered by plaintiff. On the record as it now stands, plaintiff makes no case for an allowance of counsel fee. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.